Title: To Thomas Jefferson from James Monroe, 26 March 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Albemarle March 26. 1798.
          
          Yours of the 8. was the last with which I was favd. from you. The resolution of the French govt. to seize British manufactures is a severe stroke on the dry-goods traders, and all connected with them wh. comprehends the great mass of our people. On my part I wish they were permanently prohibited by law since I am satisfied the effect wod. be salutary to the general interests of America. But this is not the general opinion, and in consequence the measure will be considered as a new grievance, by those who suffer for the time in the current price of their produce. Still I think all these things must ultimately open the eyes of the people, if they are not the most stupid, and likewise the most worthless of all people ever collected in the form of a nation. And this I think is not the case: for I consider thier adherence to the measures wh. pass, as a proof of their virtue. The want of light is the great evil wh. overwhelms us, & this will not be remedied till more pens are put to work.
          It has occurred to me it wod. be proper for my narrative to be inserted in the gazettes. I shod. suppose Bache wod. not object to it since it wod. most probably promote his interest by promoting the sale of the book. He has to apprehend it will be written down by the host of Scribblers who attack it, & thus the sale prevented. If he does not accede to this I shall be much surprised indeed.
          I have repeatedly thought I wod. answer the flimsy scurrilous papers of Scipio, but whenever I took up the subject it really laid me up with the head ache. I cod. not answer them with my name & I shod. be known as well if I did not sign as if I did, from the precise tone of sentiment & stile wh. wod. be seen. And to defend my own book might rather weaken than support it. It seems to me that the line of propriety on my part is to rest quiet, & let calumny have its course. The book will remain & will be read in the course of 50. years if not sooner, and I think the facts it contains, will settle or contribute to settle, the opinion of posterity in the character of the admn., however indifferent to it the present race may be. And it will be some consolation to me to hope on reasonable ground, that I shall contribute to do justice to them with posterity, since a gang of greater scoundrels never lived. We are to dance on their birth night, forsooth, and say they are great & good men, when we know they are little people. I think the spirit of that idle propensity is dying away & that the good sense of the people is breaking thro the prejudice wh. has long chained them down.
          Mr. Walcott sent me a bill (in Paris) for 120.000. dolrs. on a house there, to be remitted when the amt. was recd. to Holland. The trust was  laborious & difficult beyond measure, in the execution. Mr. Skipwith took charge of it when recd, put it in boxes &ca to be forwarded when the order of the govt. was obtaind wh. however was at first refused, & acted without compensation. His house was robbed, and abt £1000 taken from it. He replac’d the sum at my request in expectation of being reimbursed on his draft on the secry. of the Treasury. The money was at length forwarded, & arrived safe in Holland. Mr. Skipwith was possessd of it (as above stated) 7. weeks. His bill on the secretary was protested & I was calumniated as having kept the money back unnecessarily to speculate with. I possess a copy of my correspondence with the French govt., bankers in Holland &ca, exhibiting in the clearest and most satisfactory manner that I did all in my power, was laborious, attentive &ca and of course was injured in any imputation to the contrary—and essentially so in the protest of the bill. The truth is the whole transaction was managed by Jacob Van Staphorst one of our bankers, & I have his declaration to that effect with a history of the whole transaction. I see no ground in the documents more than in truth whereon the fairness and integrity of the transaction can be questioned, or how the Secry. can escape odium for his conduct. He says he protested the bill because Swan the drawer was to bear the expence & risk of transportation; Altho I had nothing to do with Mr. Swan and acted as a publick officer at the request of the Secry. He sent me at the same time an alternate set of bills on Hamburg to be resorted to in case those on Paris were not paid. We adhered to the latter under all the difficulties, because the secry. in his letter told us, it was the preferable exchge & because Mr. Van Staphorst was told by Dallarde, Swans partner, the money was not provided there for the payment of them. This was considered as a proof I kept the money back to speculate. Mr. Skipwith has sent me a power to act for him, tho’ I doubt whether I ought not to consider the case as mine & present a petition to the congress for reimbursement, opening in the petition the whole affr. & printing all the documents wh. are lengthy. It merits consideration what mode is to be taken whether that course is the preferable one, and in whose name. Or whether a suit shod. be brot. agnst Walcott. I prefer the former & in my own name, if it is not presumeable that the spirit of party might oppose & defeat it agnst the favor of the most positive demonstration that can be conceived. If they will not vote that it is dark when it is light the law wod. pass. It is to be observed that all the injury is done that can be by underhanded slanders, and thence decided whether opening the affr. on them in that publick manner by surprise wod. not be of some use. I have mentioned this also to Mr. Dawson, as likewise another irritating incident in wh. yr. council may be useful. If a petition is proper, I ought to know it as soon as  possible, & it shod. be hinted to whom I might write a letter to request to present it. If of our own state it is a thing of course, but perhaps a member from another might be preferred.
          I see a piece in Davis’s paper signed Thrasibulus in wh. there are some just views of the subject—perhaps some of these might be published to advantage.
        